Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In claim 1, the recitation of “wherein the steam turbine facility further comprises a first pair of radial bearings and a second pair of radial bearings for rotatably supporting the rotor shaft, wherein the intermediate-pressure turbine blade row, the first low-pressure turbine blade row, and the second low-pressure turbine blade row are disposed on the rotor shaft in a bearing span of the first pair of radial bearings, and wherein the high-pressure turbine blade row, the third low-pressure turbine blade row, and the fourth low-pressure turbine blade row are disposed on the rotor shaft in a bearing span of the second pair of radial bearings”; in claim 3, the recitation of “a first casing for accommodating the intermediate-pressure turbine blade row, the first low- pressure turbine blade row, and the second low-pressure turbine blade row; and a second casing for accommodating the high-pressure turbine blade row, the third low- pressure turbine blade row, and the fourth low-pressure turbine blade row”; in claim 5, the recitation of “wherein the first low-pressure turbine blade row is disposed downstream of the intermediate-pressure turbine blade row in a steam flow direction in the intermediate-pressure turbine blade row, and wherein the steam turbine facility includes a branched channel for introducing a part of a steam flow from the intermediate-pressure turbine blade row toward the first low-pressure turbine blade row to the second low-pressure turbine blade row, the third low-pressure turbine blade row, and the fourth low-pressure turbine blade row”, as within the context of the claimed 
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
1/26/2022